Citation Nr: 0021521	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-15 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
schizo-affective disorder.

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which granted service connection for schizo-
affective disorder and assigned a 30 percent disability 
evaluation.  

A hearing was held before the undersigned Member of the Board 
at the RO in March 2000.

The first issue listed on the title page will be addressed in 
the decision below.  The second issue listed on the title 
page (i.e., the veteran's claim for a TDIU) will be addressed 
in a remand appearing at the end of the decision.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
schizo-affective disorder include speech of appropriate flow 
and content, intact judgment and slightly impaired memory; 
overall impairment attributable to service-connected schizo-
affective disorder is severe.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for schizo-affective 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.7 and Part 4, Diagnostic Code 9211, as 
promulgated in 38 C.F.R. § 4.132 (in effect through November 
6, 1996) and 38 C.F.R. § 4.130 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's increased rating claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that this claim is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for schizo-affective 
disorder, for which the RO has assigned a 30 percent rating 
in accordance with the provisions of Diagnostic Code 9211 of 
the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected schizo-affective disorder.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability. 

Pursuant to Diagnostic Code 9211, prior to November 7, 1996, 
the evaluation of the veteran's service-connected schizo-
affective disorder turned on the severity of his overall 
social and industrial impairment.  A 30 percent rating was 
warranted where such impairment was of "definite" severity; 
ratings of 50, 70 and 100 percent were warranted where such 
impairment was "considerable", "severe", and "total", 
respectively.  38 C.F.R. § 4.132.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).  

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  

In addition, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities.  See 61 Fed. Reg. 52, 695 (1996) and 38 C.F.R. 
§ 4.130.  Pursuant to Diagnostic Code 9211 under the revised 
criteria, a 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of personal hygiene); disorientation 
to time and place; memory loss for names of close relatives, 
own occupation, or own name.

Concerning his claim for an increased rating for his service-
connected schizo-affective disorder, the veteran asserts that 
such condition is sufficiently disabling that he "meets 
minimally the 70 percent rating" criteria which became 
effective on November 7, 1996.  In this regard, when he was 
examined by VA in October 1996, the veteran indicated that he 
worried about a variety of things, including finances, and 
also indicated that he did (as recorded by the examiner) "not 
really like any type of human contact".  On mental status 
examination, his speech was described as being "normal and 
relevant"; he was oriented in three spheres, and his mood was 
described as being "dysphoric as he appeared [to be] 
depressed".  While his impulse control was then "contained", 
the veteran indicated that he had been explosive in the past.  
Included among the diagnoses was affective impairment.  

In December 1997, the veteran was psychologically evaluated 
by L. A. Steward, Ph.D.  The veteran indicated that his only 
employment since service was, shortly after his discharge, a 
job "for a couple weeks in a sawmill".  Findings on mental 
status examination included a "flat" affect; there was no 
overt evidence of delusions or paranoia.  The psychologist 
indicated that, due to psychiatric problems including major 
depression "in combination with a variety of physical 
problems", the veteran was incapable of maintaining "any type 
of substantially gainful" employment.  

When seen for VA outpatient therapy in January 1998, the 
veteran's sleep was noted to be problematic; his speech was 
described as being of "normal tone and rate".  When he was 
examined by VA in February 1998, the veteran indicated that 
he had no interest "in having any friends" and complained of 
feeling helpless.  Findings on mental status examination 
included apparent "paranoid delusions" and judgment described 
as being "intact".  The pertinent examination impression was 
schizo-affective disorder, and a score of 55 was assigned as 
being representative of his Global Assessment of Functioning 
(GAF).  The examiner further commented that, owing to 
psychiatric disablement, the veteran showed "a moderate 
amount of industrial and social impairment".  

When he was seen for VA outpatient therapy in early February 
1999, the veteran's affect was described as being "anxious".  
The diagnosis was schizo-affective disorder, and a GAF of 60 
was assigned; the VA therapist commented that, due to his 
schizo-affective disorder, the veteran was "still unable to 
work".  

When he was examined by VA in April 1999, the veteran again 
alluded to a brief period with "a saw mill" as his only post 
service employment.  He also indicated that he did "not 
socialize much".  On mental status examination, the veteran's 
conversation was described as being of "appropriate flow and 
content"; his memory for recent events was described as being 
"slightly impaired".  The pertinent examination diagnosis was 
schizo-affective disorder, and a GAF score of 55 was 
assigned.  The examiner commented that, owing to the 
veteran's psychiatric impairment, "the chances of him being 
able to work seem[ed] to be minimal."

When he was seen for VA outpatient treatment in July 1999, 
the veteran was noted to have a "flat" affect; he indicated 
that he did not want to be around "crowds".  The diagnosis 
was schizo-affective disorder, and a GAF of "55 to 60" was 
assigned.  The same VA therapist, when the veteran presented 
in March 2000, opined that, owing to the veteran's schizo-
affective disorder and dysthymia, he was "not able to be 
gainfully employed".  

In considering the veteran's claim for an increased rating 
for his service-connected schizo-affective disorder, the 
Board is of the opinion, in light of the reasoning advanced 
hereinbelow, that an increased disability evaluation, to 70 
percent, is warranted.  In reaching such conclusion, the 
Board is cognizant of the veteran's advisement to the VA 
examiner in April 1999 that his social interaction is limited 
(i.e., he did "not socialize much").  In view of such 
consideration, but because the veteran apparently engages in 
at least some social interaction, the Board is of the view 
that his service-connected schizo-affective disorder 
occasions substantial, perhaps even "severe", social 
impairment.  The Board is further of the opinion that such 
service-connected disability occasions substantial industrial 
impairment.  To be sure, the Board cannot overlook the 
consideration that the veteran's assigned GAF scores, during 
the time period relevant to this aspect of the appeal, have 
been in the 55-60 range.  Significantly, an assigned GAF in 
the range of 55-60, at least pursuant to DSM-III-R criteria, 
is indicative of  only "moderate" industrial impairment.  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  At the 
same time, however, the Board notes that the collective 
opinions (as quoted above) rendered on the occasion of the 
veteran's April 1999 VA examination and his presentation for 
VA outpatient therapy in March 2000 are to the effect that, 
albeit with nonservice-related dysthymia playing a role, the 
veteran's service-connected schizo-affective disorder 
substantially, and probably "severe[ly]", impairs his ability 
to work.  Given the foregoing observations, then, and with 
favorable resolution of reasonable doubt, the Board concludes 
that his service-connected schizo-affective disorder 
occasions "severe" overall impairment, the same being 
commensurate with a 70 percent disability rating.  An 
increased disability rating (to 70 percent) is, therefore, 
granted.

In addressing the question of whether a further increase to a 
100 percent disability rating for the veteran's schizo-
affective disorder is in order, however, the Board is 
persuaded that entitlement to such further increase is not 
warranted.  In this regard, as pertinent to consideration of 
whether such 100 percent rating in accordance with Diagnostic 
Code 9211 (as promulgated prior to November 7, 1996) is 
warranted, the Board would point out that any notion of 
"total" schizo-affective disorder-related overall impairment, 
as is necessary for the assignment of a 100 percent rating 
pursuant to such promulgation of Diagnostic Code 9211, would 
appear to be wholly untenable.  In this regard, as was 
emphasized in the preceding paragraph, the veteran's service-
connected schizo-affective disorder-occasioned social 
impairment may be "severe".  With respect to pertinent 
industrial incapacitation, the GAF scores addressed above, 
all of which are either 55 or 60, would clearly not equate 
with "total" industrial inadaptability, inasmuch as (at least 
under DSM-III-R criteria) a GAF of 55-60, as noted above, is 
productive of only 'moderate' pertinent impairment, see 
Carpenter, supra, and even 'more than moderate' pertinent 
impairment is still 'less than rather large'.  See O.G.C. 
Prec. 9-93, supra.  Further, the Board cannot overlook that 
while perhaps the most definitive opinion bearing on the 
veteran's employability was that rendered by Dr. Steward in 
conjunction with his psychological evaluation of the veteran 
in December 1997, i.e., that the veteran was "permanently and 
totally disabled for any type of substantial[ly] gainful" 
employment, such opinion was, significantly, specifically 
predicated on disablement inclusive of nonservice-related 
"physical problems".  On assessing the foregoing in 
conjunction with the reasoning advanced above bearing on the 
degree of social incapacitation traceable to the veteran's 
schizo-affective disorder, the Board is of the view that 
further entitlement to a 100 percent evaluation under 
Diagnostic Code 9211, as in effect prior to November 7, 1996, 
is not in order.

The Board is, in addition, of the opinion that further 
entitlement to a 100 percent rating for the veteran's 
service-connected schizo-affective disorder is not warranted 
pursuant to the revised above-addressed criteria (for 
Diagnostic Code 9211) that became effective November 7, 1996.  
In reaching this conclusion, the Board would point out that 
while even circumlocutory or stereotypical speech would (if 
present) still only be characteristic of disability 
warranting a 50 percent rating under the above-cited revised 
criteria, see 38 C.F.R. § 4.130, when the veteran was 
examined by VA in April 1999, his speech was specifically 
found to be of 'appropriate flow and content'.  Further, the 
Board would point out that mental status examination findings 
obtaining in conjunction with the above-addressed VA 
examinations and outpatient therapy rendered the veteran, to 
include 'intact' judgment, 'flat' affect and 'slightly 
impaired' memory are, considered separately, characteristic 
of pertinent disability warranting an evaluation, in each 
instance, of less than 50 percent in accordance with the 
revised criteria.  See id.  Further, while the Board has no 
reason to dispute the veteran's assertion at his March 2000 
personal hearing that his sleep is problematic, it would 
nevertheless point out that even chronic sleep impairment (if 
in fact present) due to his service-connected schizo-
affective disorder is independently indicative of disability 
warranting only a 30 percent rating.  Id.  Given the 
foregoing observations, then, and in the apparent absence of 
any pertinent manifestation independently representative of a 
100 percent disability rating under the revised criteria, the 
Board is persuaded that, in accordance with the above-cited 
revised criteria that became effective on November 7, 1996, a 
rating in excess of the 70 percent evaluation awarded above 
is not in order.  38 C.F.R. § 4.130.

In determining that further entitlement to a rating in excess 
of 70 percent for the veteran's service-connected schizo-
affective disorder is not warranted, the Board has, with 
respect to each set of criteria addressed in such analysis, 
afforded due consideration to the provisions of 38 C.F.R. 
§ 4.7, which provide that, where there is a question as to 
which of two evaluations should be assigned, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  However, 
the record does not show, relative to each promulgation of 
the pertinent criteria addressed above, that the actual 
manifestations of the veteran's service-connected schizo-
affective disorder more closely approximate those required 
for a 100 percent rating than they do the 70 percent rating 
awarded hereinabove.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.7 and Part 4, Diagnostic Code 9211, as promulgated in 
38 C.F.R. § 4.132 (in effect through November 6, 1996) and 
38 C.F.R. § 4.130.

In reaching the foregoing determination, the Board has 
considered the testimony advanced at the veteran's March 2000 
hearing which was to the effect that several VA physicians, 
while assigning GAF scores which were only in the 50's and 
60's, nevertheless rendered opinions which were highly 
probative of the notion that the veteran's schizo-affective 
disorder rendered him unemployable.  However, close scrutiny 
of the related aspects of the record reveals that neither the 
opinion rendered by the physician who saw the veteran for VA 
outpatient treatment in February 1999 nor that rendered by 
the VA examiner in April 1999 (when a GAF of 55 was assigned) 
was definitive of service-related unemployability, the latter 
being only to the effect that it was unlikely that the 
veteran would be able to work.  As to the opinion rendered by 
the physician who saw the veteran for VA outpatient treatment 
in July 1999 and March 2000, on which former occasion a GAF 
of "55 to 60" was assigned, while such opinion (i.e., that 
rendered in March 2000) was definitive as to the veteran's 
unemployability, it was, as noted above, predicated in part 
on nonservice-related disablement.  

The Board has, finally, with respect to the veteran's above-
addressed claim for a higher rating, considered the 
discussion recently advanced by the United States Court of 
Appeals for Veterans Claims in Fenderson v. West, 12 Vet. 
App. 119 (1999), wherein it indicated that, especially when 
there was a long duration between a claimant's original claim 
for service connection and the assignment of an original 
rating, separate ("staged") ratings may be assigned with 
respect to original claims for distinct separate periods of 
time during the appeal period based on the facts found.  
However, inasmuch as the RO as recently as June 1999 (in a 
Supplemental Statement of the Case) continued the 30 percent 
rating for schizo-affective disorder which was initially 
awarded effective from the date of the veteran's original 
related claim (i.e., October 1995), the RO implicitly 
considered staged ratings dating from the date of the 
original claim.  The Board is, therefore, of the view that 
the cited Fenderson rationale does not, in the present 
circumstances, apply.


ORDER

A 70 percent rating for schizo-affective disorder is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.


REMAND

Concerning his claim for a TDIU, the veteran contends, in 
substance, that the collective impairment occasioned by his 
two service-connected disabilities renders him unable to 
secure or maintain substantially gainful employment.  In view 
of the disposition reached by the Board hereinabove, i.e., 
increasing the evaluation for the veteran's service-connected 
schizo-affective disorder to 70 percent disabling, the Board 
is of the opinion, in view of the schedular provisions of 
38 C.F.R. § 4.16 (1999), that the RO should be accorded an 
opportunity to readjudicate the veteran's claim for a TDIU 
before any further necessary consideration of such claim by 
the Board might ensue.  Further development (to include the 
performance of the VA examinations requested below) to 
facilitate such readjudication by the RO is, therefore, 
specified below.

Accordingly, the case is REMANDED for the following:  

1.  The RO should take appropriate action 
to schedule the veteran to undergo the 
following VA examinations:

a.  A VA examination by a board certified 
psychiatrist, if available, to determine 
the current severity of his service-
connected schizo-affective disorder.  The 
examiner is requested to review the 
record to specifically include reports 
pertaining to VA outpatient treatment 
rendered the veteran in February 1999, 
July 1999 and March 2000, as well as the 
reports pertaining to VA examinations 
afforded the veteran in February 1998 and 
April 1999.  Following such review, the 
examiner is requested to reconcile the 
various opinions advanced on the 
foregoing occasions bearing on the 
veteran's employability with the 
corresponding Global Assessment of 
Functioning scores then assigned.  In 
addition, the examiner should offer an 
opinion as to what extent impairment 
related to the veteran's service-
connected schizo-affective disorder 
presently impacts his ability to engage 
in more than marginal employment.  A GAF 
Scale score should be assigned, with 
explanation of the score as it relates to 
social and industrial impairment.  Any 
special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

b.  Pertinent examination by VA to 
ascertain the current severity of the 
veteran's service-connected kidney stone. 
The examiner should offer an opinion as 
to what extent impairment related to the 
veteran's service-connected kidney stone 
impacts his ability to engage in more 
than marginal employment.  Any special 
diagnostic studies deemed necessary 
should be performed, and the claims 
folder should be made available to the 
examiner for review prior to the 
examination

2.  The RO should then review the reports 
pertaining to each VA examination 
performed in response to the preceding 
numerical directive to ascertain whether 
each examination is in compliance with 
the Board's respective examination 
instructions.  Any needed corrective 
action should be undertaken.

3.  Then, after undertaking any 
development deemed warranted in addition 
to that specified above, the RO, with 
specific consideration of the provisions 
of 38 C.F.R. § 4.16, should readjudicate 
the final issue listed on the title page.  

4.  If the lone remaining benefit sought 
on appeal is not granted, both the 
veteran and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case.  They should be 
provided with an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals




 

